Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:I. 	Claims 1-7, drawn to security artifacts comprising an endorsement key (EK) public key and platform configuration register (PCR) values; retrieving, from a secure cloud storage location, a second set of security artifacts for the computing device, the second set of security artifacts comprising the EK public key and the PCR values for the computing device obtained during manufacturing of the computing device; when the first set of security artifacts matches the second set of security artifacts, then verifying the computing device as trusted and permitting communication between the computing device and a secured computing environment; and when the first set of security artifacts does not match the second set of security artifacts, classified in CPC class H04L 9/3234.
II.	Claims 8-12, drawn to a trusted platform module (TPM) of the computing device, the set of security artifacts comprising an Page 35endorsement key (EK) public key and platform configuration register (PCR) values; and sending the security artifacts obtained to a cloud storage location via a secure channel, classified in CPC class H04L 9/30.
s 13-20, drawn to the second set of security artifacts comprising an endorsement key (EK) public key and platform configuration register (PCR) values, retrieve, from the secure cloud storage location, the first set of security artifacts for the computing device, when the second set of security artifacts matches the first set of security artifacts, verify the computing device as trusted and permit communication between the computing device and a secured computing environment, and when the second set of security artifacts does not match the first set of security artifacts, not verify the computing device as trusted and not permit communication between the computing device and the secured computing environment, classified in CPC class G06F 9/45558.
The inventions are distinct, each from the other because of the following reasons:2.	 Inventions I, II, and III, are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such a trusted platform module (TPM) of the computing device, the set of security artifacts comprising an Page 35endorsement key (EK) public key and platform configuration register (PCR) values; and sending the security artifacts obtained to a cloud storage location via a secure channel. Subcombination I does not comprises that features, instead it has different utility such as security artifacts comprising an endorsement key (EK) public key and platform configuration register (PCR) values; retrieving, from a secure cloud storage location, a second set of security artifacts for the computing device, the second set of security artifacts comprising the EK public key and the PCR values for the computing device obtained during manufacturing of the computing device; when the first 
The examiner has required restriction between subcombinations usable together.Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of theallowable subcombination will be examined for patentability in accordance with 37 CFR1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in acontinuation or divisional application is anticipated by, or includes all the limitations of, aclaim that is allowable in the present application, such claim may be subject to
3. 	Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions have acquired a separate status in the art in view of theirdifferent classification, restriction for examination purposes as indicated is proper.4. Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions require a different field of search (see MPEP § 808.02),restriction for examination purposes as indicated is proper. 
4. 	Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated isproper. 
5. 	Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species or invention to be examined even though therequirement be traversed (37 CFR 1.143) and (ii) identification of the claimsencompassing the elected invention. 
The election of an invention or species may be made with or without traverse. Toreserve a right to petition, the election must be made with traverse. If the reply does not
Should applicant traverse on the ground that the inventions or species are notpatentably distinct, applicant should submit evidence or identify such evidence now ofrecord showing the inventions or species to be obvious variants or clearly admit on therecord that this is the case. In either instance, if the examiner finds one of the inventionsunpatentable over the prior art, the evidence or admission may be used in a rejectionunder 35 U.S.C.103(a) of the other invention. 
6. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436